11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Cobalt Operating, LLC; Cobalt Operating; * From the 106th District
Blue Ridge Resources, LLC;                 Court of Dawson County,
Crosstex Services, LLC; and Mark Burkett, Trial Court No. 15-11-19697.

Vs. No. 11-16-00295-CV                       * January 6, 2017

Arismendez Construction, LLC,                * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

      This court has considered the parties’ joint motion to affirm in part,
modify in part, and remand, and we conclude that the motion should be
granted. Therefore, in accordance with this court’s opinion, the judgment of
the trial court is affirmed insofar as it relates to Appellant Cobalt Operating,
LLC; the judgment of the trial court is vacated insofar as it relates to the
remaining Appellants and is modified to reflect a take-nothing judgment in
their favor; and the cause is remanded to the trial court. The costs incurred by
reason of this appeal are taxed one-half against Cobalt Operating, LLC and
one-half against Arismendez Construction, LLC.